COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:     In re Paula Miller

Appellate case number:   01-13-00871-CV

Trial court case number: 2011-65843

Trial court:             23rd District Court of Brazoria County

      Relator, Paula Miller, has filed a “Motion for Rehearing on Relator’s Motion for
Emergency Stay.” We deny the motion.
       It is so ORDERED.



Judge’s signature:/s/ Jane Bland
                    Acting individually       Acting for the Court


Date: October 17, 2013